Citation Nr: 0909859	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral pes planus 
with plantar fasciitis.

2. Entitlement to service connection for arthritis of the 
right foot, to include as secondary to bilateral pes planus 
with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In April 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer, sitting at the RO.  In 
January 2009, he testified at a hearing before the 
undersigned, via videoconference.  Transcripts of these 
hearings are associated with the claims file.

The issue certified to the Board was entitlement to service 
connection for bilateral pes planus with plantar fasciitis 
and right foot osteoarthritis.  However, the Board has 
determined that proper adjudication of the claim warrants 
splitting the issues as indicated on the title page.  As 
doing so has not resulted in a disposition prejudicial to the 
Veteran, the Board finds no error in making this change.

The issue of entitlement to service connection for arthritis 
of the right foot is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO, via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. The Veteran had bilateral pes planus upon entrance into 
service.

2. Bilateral pes planus increased in severity during service, 
and there is not clear and unmistakable evidence that 
bilateral pes planus was not aggravated by service.

3. Bilateral plantar fasciitis is associated with the 
bilateral pes planus.
 

CONCLUSION OF LAW

Bilateral pes planus with bilateral plantar fasciitis was 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for bilateral pes planus with plantar fasciitis of the right 
foot is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

The Veteran contends that his current disability of bilateral 
pes planus with plantar fasciitis is a result of in-service 
aggravation of a preexisting disability.  Thus, he contends 
that service connection is warranted for bilateral pes planus 
with plantar fasciitis of the right foot.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the Veteran cannot 
claim service connection for that disorder, but the Veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his December 1977 enlistment 
examination, the clinical examination revealed bilateral flat 
feet without symptoms and not considered disqualifying.  
Therefore, the Veteran is not presumed to have been in sound 
condition upon entry into service.  38 U.S.C.A. § 1111; 
Wagner.  Thus, the case turns on whether the Veteran's 
bilateral pes planus underwent a permanent increase in 
severity during service so as to warrant service connection 
on the basis of aggravation. 

Service treatment records reflect that the Veteran was put on 
profile in July 1978 restricting him to activities not 
involving prolonged (i.e., more than 20 minutes) walking, 
marching, running, sitting, or riding due to a left foot 
disorder.  In May 1979, the profile limited these activities 
to 15 minutes and indicated the Veteran needed to rest 10 
minutes each hour due to heel pain.  Continued heel pain led 
to the prescription of bilateral arch supports in June 1979, 
but heel bruises were found in July 1979, and the profile 
limited the Veteran's activity to 10 minutes.  In August 
1979, mild plantar ligament strain with heel spur symptoms 
was documented.  A September 1980 National Guard enlistment 
examination reveals bilateral pes planus, asymptomatic, as 
does a November 1980 Medical Board Report; however, the 
November 1980 report also shows bilateral pes planus that 
results in difficulty standing for long periods of time and 
for which the Veteran wore arch supports.  

Post-service records show complaint, treatment, and diagnosis 
in relation to the Veteran's feet beginning in May 2006.  The 
Veteran indicated that he had been treating his feet with the 
heel cups he had received in the military coupled with over-
the-counter orthotics; however, the pain had recently become 
worse.  A diagnosis of bilateral plantar fasciitis was 
assigned by a private podiatrist.
An August 2008 VA examiner assessed the Veteran's feet and 
found pain on palpation of the bilateral plantar surfaces and 
he diagnosed moderate bilateral pes planus and bilateral 
plantar fasciitis.  An X-ray also demonstrated moderately 
advanced osteoarthritic changes at the first 
metatarsophalangeal joint.  The examiner opined that the 
Veteran's bilateral pes planus was more likely than not 
aggravated due to the rigorous training while in the 
military.  Additionally, he related the Veteran's bilateral 
plantar fasciitis to his bilateral pes planus.  The Board 
notes that the examiner stated that he could not assess the 
degree of increase in severity that occurred during service; 
however, the question in this case is not to what extent the 
bilateral pes planus was aggravated, but whether there was 
any change in severity. 

Based on the above, the Board finds that an increase in 
severity of the Veteran's bilateral pes planus has been shown 
by the service treatment evidence of record.  Specifically, 
service treatment records show that the Veteran was put on 
profile a number of times during service due to his bilateral 
foot disability and, even though a Medical Evaluation Report 
states that the pes planus was asymptomatic in November 1980, 
this finding is in contrast to the clinical notation that he 
could not stand for long periods of time due to pain, which 
is consistent with the documentation in the service treatment 
records.  Further, the November 1980 Report indicates that 
the Veteran was still wearing arch supports.  Moreover, the 
fact that the Veteran's feet required treatment beginning a 
year after enlistment and required repeated treatment 
throughout service until discharge in November 1980 suggests 
that the change in severity was not a temporary flare-up of 
the disability.   

The Board acknowledges that the post-service evidence does 
not reflect any treatment for bilateral pes planus until May 
2006, almost 26 years after service discharge, and that the 
absence of evidence such a length of time after service 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury in service which resulted in 
chronic disability or persistent symptoms post-service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
However, the fact that there is no medical evidence revealing 
post-service treatment of the Veteran's feet until May 2006 
does not in and of itself demonstrate that there was no 
aggravation in service.  At the time of discharge, the 
Veteran had been prescribed orthotics and heel cups, and he 
has stated that he continued that treatment, using over-the-
counter orthotics.  Although the Veteran is not competent to 
speak to diagnosis or etiology, he is competent to speak to 
his symptoms when they are readily observable, as well as to 
any self-prescribed treatment for his symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, lay evidence cannot be 
determined to lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence, but must 
consider the credibility of the lay evidence in and of 
itself.  Buchanan v. Nicholson, 451 F3d. 1331 (2006).  In 
this case, the record contains no evidence that makes the 
Veteran's assertions implausible.  Finally, the August 2008 
VA examiner opined that there was aggravation of the 
Veteran's bilateral pes planus during service.

Based on the above, the Board finds that the Veteran's 
bilateral pes planus was found to be asymptomatic at 
enlistment, required treatment during service, and, absent 
competent medical evidence to the contrary, continued to 
require treatment after discharge.  Accordingly, the Veteran 
is not presumed to have been sound upon enlistment with 
regard to bilateral pes planus, his bilateral pes planus 
underwent an increase in severity during service, and there 
is not clear and unmistakable evidence to rebut the 
presumption that there was aggravation of the disability 
during service.  Further, the medical evidence reflects that 
the Veteran's bilateral plantar fasciitis is related to his 
pes planus.  Therefore, service connection for bilateral pes 
planus with bilateral plantar fasciitis is granted.


ORDER

Service connection for bilateral pes planus with bilateral 
plantar fasciitis is granted.


REMAND

The Board notes that the issue as certified on appeal 
included arthritis of the foot as part of the Veteran's 
bilateral pes planus disability.  However, the medical 
evidence is insufficient to determine whether the Veteran's 
arthritis, specifically osteoarthritic changes of the right 
first MTP joint, is etiologically related to the now service-
connected disability.  Thus, the Board determines that a 
remand is required to obtain a VA opinion as to this 
question.

Finally, the Board notes that the Veteran has not been 
advised of the evidence necessary to establish service 
connection on a secondary basis.  Thus, the Veteran should be 
sent appropriate notice as to how to substantiate a secondary 
service connection claim.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following actions:

1.	Send the Veteran a VCAA notice letter 
that advises him of the evidence 
necessary to substantiate a secondary 
service connection claim and that 
complies 38 C.F.R. § 3.310 and the 
holding of Allen.

2.	Request an opinion from the August 2006 
VA examiner as to whether the diagnosed 
right foot osteoarthritis of the right 
first MTP joint is etiologically 
related to his service-connected 
bilateral pes planus with bilateral 
plantar fasciitis. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the June 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


